EXHIBIT 10.18


 
OPTIONS MEDIA GROUP HOLDINGS, INC. 
123 NW 13th Street, Suite 300123
Boca Raton, FL 33432
Facsimile: (561) 892-2618 
  PG ACQUISITION CORP, INC.
NW 13th Street, Suite 300
Boca Raton, FL 33432
Facsimile: (561) 892-2618

 
August 11, 2010


Mr. Anthony Sasso
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073


Re:    Series C Preferred Stock


Dear Anthony:


This letter (this “Agreement”) shall set forth our agreement with respect to the
1,750 shares (the “Original Shares”) of Series C Preferred Stock of Options
Media Group Holdings, Inc., a Nevada corporation (“OPMG”), as represented by
stock certificate No. 1 dated April 19, 2010 (the “Original Series C Stock
Certificate”), issued to you pursuant to that certain employment agreement (the
“Employment Agreement”) dated April 16, 2010 by and between you and PG
Acquisition Corp, Inc., a Florida corporation (“Phoneguard”). You hereby
acknowledge that no Original Shares have vested under the Employment Agreement.


For $10.00 and other valuable consideration, the sufficiency of which you hereby
acknowledge, you hereby agree to the following:


1.  The Original Shares are hereby cancelled. Upon your return of (i) the
Original Series C Stock Certificate and (ii) an executed stock power in form
acceptable to OPMG and its counsel, OPMG shall promptly issue you a new stock
certificate for 675 shares of Series C Preferred Stock of OPMG (the “New
Original Series C Stock Certificate”), which shall vest in accordance with the
Employment Agreement, as amended by Section 2 of this letter agreement.


2.  The Employment Agreement is hereby amended as follows. Section 4(b) of the
Employment Agreement shall be deleted in its entirety and the following inserted
in lieu thereof:


(b)  Performance Bonus.  Subject to the Employee executing a lock-up/leak-out
agreement in the form attached hereto as Exhibit A, the Company shall deliver
675 shares of Series C Preferred Stock of the Parent to Employee, which shall be
restricted and shall be subject to the following vesting schedule:
 
(i)  39 shares of Series C Preferred Stock of Parent for each 100,000 software
licenses that are sold by the Company or its reseller(s) pursuant to that
certain sublicense agreement of even date herewith by and between the Company
and Cellular Spyware, Inc., a Nevada corporation (the “Sublicense Agreement”),
not to exceed an aggregate of 1,000,000 software licenses.


(ii)  193 shares of Series C Preferred Stock of Parent upon the  aggregate sales
of 1,000,000 software licenses by the Company or its reseller(s) pursuant to the
Sublicense Agreement.


(iii)  77 shares of Series C Preferred Stock of Parent for each 100,000 software
licenses that are sold by the Company or its reseller(s) pursuant to the
Sublicense Agreement over 1,000,000 software licenses.
 
To the extent that any and/or a partial amount of remaining shares pursuant to
this Section 4(b) are not fully vested within five (5) years following the date
of this Agreement or the earlier termination of employment of Employee, such
unvested shares shall be cancelled.


Any shares of common stock of Parent received through a conversion of the Series
C Preferred Stock of Parent shall be subject to the vesting schedule of this
Section 4(b); provided, however, the number of shares shall be appropriately
adjusted to reflect the applicable conversion formula.
 
 
1

--------------------------------------------------------------------------------

 
 
By signing below, you hereby agree in writing to be bound by the terms of this
Agreement.
 
Yours very truly,
 
Options Media Group Holdings, Inc.
 
Yours very truly,
 
PG Acquisition Corp, Inc.
                      By: 
/s/ Scott Frohman
  By: /s/ Scott Frohman    
Scott Frohman
   
Scott Frohman
    CEO      
CEO
 

 
AGREED AND ACCEPTED:


/s/ Anthony Sasso
Anthony Sasso
 
 
 
2
 



